DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 22, 2022.  Applicant has amended claims 1, 3-4, 8-9 and added claim 10. Currently, claims 1-10 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-9 are withdrawn in light of applicant’s amendment to claims 1, 3-4, 8-9.

Response to Arguments

Applicant’s arguments submitted on 7/22/22 have been considered but are not persuasive and moot in light of the newly cited references and the new 112 rejection based on the amended language.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for ‘at a same time” for the setup operations being not executed with the setup operations overlapped with each other at a same time in the plurality of lines.  Claims 2-10 depend from claim 1 and inherit the same deficiencies and thus are rejected for the same reasons.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2018/0129192 A1) in view of Seo et al. (US 2016/0300840 A1) (hereinafter Seo) in view of Coots et al. (US 2008/0163484 A1) (hereinafter Coots) in view of Goulimis (US 2008/0172280 A1).

Claims 1, 8-9:
Murakami, as shown, discloses the following limitations of claim 1:
An information processing device (and corresponding method and non-transitory computer medium – see para [0005], showing equivalent computing functionality) comprising: a memory, and a processor coupled to the memory (see para [0005], "there is provided a job planning device including: a memory; and a processor coupled to the memory and configure to: assign workers to a production line and assign a job, a tool required, and/or equipment required to each worker of the workers;") and configured to: rearrange setup operations with respect to an initial input order according to which products are to be input to a processing line including a plurality of lines to which a product that requires a setup operation and a processing operation is to be input (see para [0053], "the planning condition 5 includes various conditions for conducting job planning, and is set based on the operation input through the input unit 195 by the administrator. For example, the planning condition 5 includes an “algorithm used for initial assignment”" and see para [0055], "The objective function setting unit 13 sets which objective function of a plurality of objective functions is to be used based on the status of the assembly line. For example, the objective function setting unit 13 sets which of a plurality of objective functions is to be used based on whether the tool/equipment/robot that are not fully depreciated yet is to be used, whether the job planning is rearrangement based on the existing job plan of the line, whether a robot is to be used in the assembly line, and the like." and see para [0047], "The job DB 2 has a data structure illustrated in FIG. 4A. More specifically, the job DB 2 has “job ID”, “precedence constraint number pair”, “job time”, “skill level”, “tool/equipment”, “cost of developing robotization”, and “operator number before reconfiguration” fields as illustrated in FIG. 4A. The “job ID” field stores an identification number of the job (a two-digit number subsequent to “Job” illustrated in FIG. 7 through FIG. 8B). The “precedence constraint number pair” field stores a number pair representing the parent-child relation of the job. The precedence constraint number pair enables to know which work is to be done next to which work. The details of the precedence constraint number pair will be described later. The “job time” field stores the amount of time (second) it takes to complete the job. The “skill level” field stores the skill level permitted to execute the job. For example, a job with a skill level of 2 is a job that an operator with a skill level of 2 or greater (2, 3 . . . ) is permitted to execute. The “tool/equipment” field stores information about tools or equipment used for the job. The “cost of developing robotization” field stores the cost required for development or teaching when the job is caused to be executed by a robot. The “operator number before reconfiguration” field stores the number of the operator to which the job was assigned before the reconfiguration. The “operator number before reconfiguration” is blank for the job to which the job planning has not been executed at all."), 
determine a processing completion time of the processing time based on the rearranged setup operations (see para [0147], "Referring back to FIG. 22, the input reception unit 111 receives the input of the rearrangement condition 103 by the operation input of a user. The input reception unit 111 refers to the job DB 102 that stores various information about jobs to be assigned in the job planning. The job DB 102 has a data structure illustrated in FIG. 25. More specifically, the job DB 102 includes, as illustrated in FIG. 25, “job ID”, “precedence constraint number pair”, “job time [s]”, “operator number before rearrangement”, and “penalty value due to operator change” fields. The “job ID” field stores identification number of the job (two-digit number subsequent to “Job” in FIG. 24A and FIG. 24B). The “precedence constraint number pair” field stores a number pair indicating the parent-child relation of the job. The precedence constraint number pair enables to understand which job is to be done next to which job. The details of the precedence constraint number pair will be described in detail later. The “job time [s]” field stores the amount of time (second) it takes to complete the job."), and 
determine, as planning data, an order of setup operations that achieves processing completion time less than a processing completion time of the initial input order among the processing completion time calculated (see para [0153], where the algorithm for searching is based on a calculation of cycle time and see para [0154]-[0156]).
Murakami, however, does not specifically disclose setup operations being not executed with the setup operations overlapped with each other in the plurality of lines.  In analogous art, Seo discloses the following limitations:
setup operations being not executed with the setup operations overlapped with each other at the same time in the plurality of lines (see para [0021]-[0022], "initially laying out, in an initial layout, a plurality of post-conductive lines for forming the first cell and the second cell, a second conductive line and a third conductive line among the post-conductive lines of the second cell extending in the first direction and the first conductive line being separated from the second and third conductive lines by a separation distance across the cell boundary, and the second conductive line and the third conductive line being disposed on adjacent tracks among a plurality of tracks extending in the first direction; and rearranging the initial layout of one of the second and third conductive lines such that the second conductive line and the third conductive line are respectively disposed on two non-adjacent tracks among the plurality of tracks, wherein the first conductive line intersects at least one of the two non-adjacent tracks and at least one track disposed between the two non-adjacent tracks. The initial layout may be rearranged while maintaining the separation distance between the first conductive line, and the second and third conductive lines.", where separation distance shows no overlapping and Fig 5 shows s1 happening at the same time for track 2 and track 3)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Seo with Murakami because including operations that do not overlap can enable a more efficient design layout (see Seo, para [0002]-[0004]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for manufacturing a semiconductor device as taught by Seo in the job planning method as taught by Murakami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Murakami and Seo do not explicitly disclose each of the plurality of lines is a line in which each of the products moves in a predetermined direction, each of the products does not move and stops when subjected to the processing operation and moves after the processing operation.  In analogous art, Coots discloses the following limitations:
each of the plurality of lines is a line in which each of the products moves in a predetermined direction (see para [0029], showing moving along an axis in a linear direction), each of the products does not move and stops when subjected to the processing operation and moves after the processing operation (see para [0004]-[0005], where setup happens in an offline feeder and then loaded onto feeder and thus would be obvious to one of ordinary skill in the art that the line is stopped since it is offline),
the setup operation is performed when a type of each of the products is changed (see para [0005], "FIG. 2 depicts typical steps that may be involved in a common product changeover process 400 for changing from one product to a next product on a production line, such as production line 300. Once production begins on a first product, step 401, setup and preparation, step 402, often begins in an offline feeder setup area, such as offline feeder setup area 200. To perform the setup and preparation in offline feeder setup area 200, step 402, components for the second product are typically retrieved from a component warehouse 100, or other storage area, and delivered to an offline feeder setup area, such as offline feeder setup area 200."),
the processing operation is not performed when subjected to the setup operation (see para [0036], showing second product production does not start until setup complete),
each of the products does not move and stops when subjected to the setup operation (see para [0005], [0036], showing setup happens offline/stopped and production begins and ends when finished before additional setup), and
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Coots with Murakami and Seo because including a production line with setup enhances functionality with assembling different types of products (see Coots, para [0001]-[0006]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the product changeover system as taught by Coots in the Murakami and Seo combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Murakami, Seo and Coots do not specifically disclose a time for the setup operation is determined according to the type of the products.  In analogous art, Goulimis discloses the following limitations:
a time for the setup operation is determined according to the type of the products (see para [0047], showing setup time for different family of products).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Goulimis with Murakami, Seo and Coots because including a time for setup enables more effective scheduling of the manufacturing by having a better understanding of production costs and decision making (see Goulimis, para [0001]-[0004]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for scheduling a manufacturing process as taught by Goulimis in the Murakami, Seo and Coots combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
Murakami does not explicitly disclose wherein the processor is configured to determine, as rearrangement candidates, setup operations adjacent to each other based on the initial input order.  In analogous art, Seo discloses the following limitations:
wherein the processor is configured to determine, as rearrangement candidates, setup operations adjacent to each other based on the initial input order (see para [0014], "there is provided a semiconductor device including a substrate including a PMOSFET region and an NMOSFET region; a plurality of pre-conductive lines that form a first cell and a second cell adjacent to each other in a first direction on the substrate, a first conductive line of the pre-conductive lines of the first cell extending in a second direction perpendicular to the first direction and being adjacent to a boundary between the first and second cells; and a plurality of post-conductive lines that form the first cell and the second cell, a second conductive line and a third conductive line among the post-conductive lines of the second cell extending in the first direction and being adjacent to the boundary" and see para [0021])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for manufacturing a semiconductor device as taught by Seo in the job planning method as taught by Murakami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 3-4:
	Further, Murakami discloses the following limitations:
a display device that displavs the planning data created by the processor (see para [0080], "The output unit 16 outputs the job plan searched by the search unit 15 (the result of reconfiguration) by file output or display output to a display.")
an output device that inputs the products to the processing line according to the planning data created by the processor (see para [0130], "equipment to be actually assigned to the assembly line based on the sum" and see para [0143], showing jobs executed by the rearranged line)

	Claim 5:
	Further, Murakami discloses the following limitations:
wherein the processor includes a line simulator that reproduces a setup operation time and a processing operation time of each product in the processing line (see para [0072], " In this case, the objective function calculation unit 14 may calculate (estimate) the job time t.sub.j of the robot by multiplying the job time (s) preliminarily stored in the job DB 2 by a predetermined rate, or may read the job time t.sub.j of the robot from the job DB 2 when the job time of the robot is preliminarily stored in association with each job ID in the job DB 2.")
Seo also explicitly discloses simulating the line to generation production results (see para [0046]-[0047], " A simulation tool 124 for performing an optical proximity correction (OPC) on designed layout data may be further loaded into the working memory 120. The I/O device 130 may include various devices for receiving information from a designer and/or providing information to a designer. For example, the I/O device 130 may include a keyboard, a mouse, a monitor, and/or a touch screen, etc. The type of the I/O device 130 is not particularly limited. In some exemplary embodiments, a processing procedure and a processing result of the simulation tool 124 may be shown through the I/O device 130.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for manufacturing a semiconductor device as taught by Seo in the job planning method as taught by Murakami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 7:
	Further, Murakami discloses the following limitations:
wherein the line simulator assumes that one worker performs setup operations in  the plurality of lines, arranges a setup operation determination block in a part where the plurality of lines branches, and expresses an order of setup operations with use of an input order (see para [0143], "In the assembly line 120, products are conveyed from the station to the station by a belt conveyor (not illustrated) or the like. A robot 121A and workers 121B through 121D are assigned to the stations of the assembly line 120. In the example of FIG. 23, the robot 121A is assigned to the station A, and the workers 121B through 121D are respectively assigned to the station B through the station D. The robot 121A and the workers 121B through 121D respectively assigned to the station A through the station D execute jobs, which are assigned through the job planning or the job rearrangement, to products conveyed in the assembly line 120 to produce the products." and see para [0145], " FIG. 24A illustrates a job assignment plan before the rearrangement, and FIG. 24B illustrate a job assignment plan after the rearrangement. In the example of FIG. 24A and FIG. 24B, the number of operators (persons and robots) is three before the rearrangement while one operator is added and the additional operator is located in the third in the order of operators after the rearrangement. In the second embodiment, jobs are assigned so that the total job time of jobs assigned to each operator is approximately the same as illustrated in FIG. 24A and FIG. 24B. Additionally, in the second embodiment, jobs are assigned to individual operators so that the order of jobs assigned to individual operators does not contradict with the order of operators. Furthermore, in the second embodiment, jobs are assigned so that the change of the operator to which each job is assigned is minimized, i.e., the addition of a new job to the worker or robot existing before the rearrangement is" and Fig 26 and see para [0149], "] FIG. 26 is a diagram for describing the order of jobs in the assembly line 120. In FIG. 26, a node 130 represents a job. When there is an anteroposterior relation between two nodes 130, drawn is an arrow originating at the job to be done first (parent node) and terminating at the job to be done next (child node). As illustrated in FIG. 26, the order relation of the nodes 130 up to a finished product (the order of jobs) is expressed by a directed acyclic graph." and see para [0147], showing input reception unit for rearrangement condition referring to job planning and precedence)

Claim 10:
Murakami, Seo and Coots do not specifically disclose the processing operation of each of the plurality of products is completed in the order in each of the plurality of products.  In analogous art, Goulimis discloses the following limitations:
when each of the products is input to each of the plurality of lines, an order of the products in each of the plurality of products is not changed (see para [0045], showing input for production), and
the processing operation of each of the plurality of products is completed in the order in each of the plurality of products (see para [0048], " After a sequence in which all products of the first family have a manufacturing run, the manufacturing process is setup during a time period 306 to manufacture products of the second family. Thereafter there is a sequence of manufacturing for each of the products B.sub.5 to B.sub.8 of the second family in the order B.sub.5 to B.sub.8. Each product of the second family has an associated manufacturing time as illustrated by reference numerals 308.sub.B5 to 308.sub.B8.").         
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for scheduling a manufacturing process as taught by Goulimis in the Murakami, Seo and Coots combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2011034432 A

"How to optimize your machine setup time when scheduling your production" by Frepple

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624